United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-1284
                                ___________

Jeffrey Alan Olson,                    *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       * Appeal from the United States
Gerald O. Williams, Attorney at Law; * District Court for the
Kevin S. Burke, Honorable Chief        * District of Minnesota.
Judge, State of Minnesota; Kathleen    *
Blatz, Honorable Chief Judge; James    *      [UNPUBLISHED]
M. Rosenbaum, Honorable Chief          *
Judge, United States District Court;   *
William H. Rehnquist, Honorable        *
Chief Judge,                           *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: May 6, 2005
                              Filed: May 9, 2005
                               ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.
       Jeffrey A. Olson appeals the district court’s1 dismissal of his civil complaint
for failure to state a claim. After de novo review, we conclude dismissal was proper.
See Smith v. Boyd, 945 F.2d 1041, 1042-43 (8th Cir. 1991), Accordingly, we affirm.
See 8th Cir. R. 47B.
                          ______________________________




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                         -2-